Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of MidSouth Bancorp, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2009 (the “Report”), I, C.R. Cloutier, Chief Executive Officer of the Company, certify that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ C. R. Cloutier C.R. Cloutier Chief Executive Officer March 16, 2010
